Supreme Court of Florida
                                   ____________

                                    No. SC15-97
                                   ____________


      IN RE: AMENDMENTS TO FLORIDA RULE OF APPELLATE
                     PROCEDURE 9.210.

                                 [August 27, 2015]

PER CURIAM.

      The Court has for consideration out-of-cycle amendments to Florida Rule of

Appellate Procedure 9.210 (Briefs) proposed by The Florida Bar’s Appellate Court

Rules Committee (Rules Committee). See Fla. R. Jud. Admin. 2.140(e). We have

jurisdiction1 and adopt the amendments as proposed.

      The proposals were approved by the Board of Governors of The Florida Bar

and were published by both the Rules Committee and the Court. No comments

were received in response to either publication.

      As amended subdivision (a)(3) of rule 9.210 provides that “[b]riefs filed in

paper format shall not be stapled or bound.” The amendments to subdivision




      1. See art. V, § 2(a), Fla. Const.
(a)(5)(E) add the cover sheet to the items excluded from the brief page-number

computation, and require that pages not excluded from the computation be

consecutively numbered. According to the report, the amendments are needed

because the clerks of court have difficulty scanning briefs that have been stapled or

otherwise bound and incarcerated pro se litigants may not have access to the tools

necessary to properly bind their briefs.

      Accordingly, we amend the Florida Rules of Appellate Procedure as

reflected in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type.2 The amendments

shall become effective on October 1, 2015, at 12:01 a.m.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Appellate Procedure Committee




      2. The amendments to rule 9.210(a) adopted in In re Amendments to Florida
Rule of Appellate Procedure 9.210, No. SC15-146 (Fla. August 27, 2015) are
included fully engrossed in the rule, as amended in the appendix.


                                           -2-
Judge T. Kent Wetherell, II, Chair, Appellate Court Rules Committee, Tallahassee,
Florida; Wendy S. Loquasto, Past Chair, Appellate Court Rules Committee, Fox &
Loquasto P.A., Tallahassee, Florida; John F. Harkness, Jr., Executive Director, and
Heather Savage Telfer, Bar Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner

                                    APPENDIX



RULE 9.210.        BRIEFS

        (a) Generally. In addition to briefs on jurisdiction under rule 9.120(d),
the only briefs permitted to be filed by the parties in any one proceeding are the
initial brief, the answer brief, a reply brief, and a cross-reply brief. All briefs
required by these rules shall be prepared as follows:

             (1) – (2)    [No Change]

             (3) Paper copies of bBriefs filed in paper format shall not be
securely bound in book form and fastened along the left side in a manner that will
allow them to lie flat when opened or be securely stapled in the upper left
cornerstapled or bound.

             (4)   [No Change]

             (5)   The page limits for briefs shall be as follows:

                   (A) – (D)     [No Change]

                     (E) The cover sheet, the tables of contents and citations, the
certificates of service and compliance, and the signature block for the brief’s
author, shall be excluded from the page limits in subdivisions (a)(5)(A)–(a)(5)(D).
All pages not excluded from the computation shall be consecutively numbered.
The court may permit longer briefs.

       (b) – (g)   [No Change]

                                 Committee Notes

                                    [No Change]

                                         -3-
Court Commentary

   [No Change]




      -4-